DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “the at least conductive first metal layer” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-6, 9-11, 13, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 1, line 5, “seamless” was not discussed in the original specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, 13, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blow et al (US 2017/0309394).
Re claim 1, Blow et al disclose a magnetic device, comprising: a body (115); and a first metal layer (700), wherein the first metal layer is formed on the body (Fig 6d), wherein the first metal layer is made of metal (copper)[0078] and comprises a seamless and closed path (a flat sheet pressed into shape or joined at the corner) that is disposed on a top surface (Fig 6)[0073], a first lateral surface (420), a bottom surface (430), and a second lateral surface of the body for shielding the magnetic device, said second lateral surface being opposite to said first lateral surface of the body (Fig 6). 
Re claim 2, wherein the body comprises a magnetic body [0013], wherein a coil (310) is disposed in the magnetic body (Fig 3).  
Re claim 4, wherein the first metal layer covers the top surface of the body and extends to four lateral surfaces of the body (Fig 6).  
Re claim 9, wherein a first electrode (120), a second electrode (120) and a third electrode (430) are disposed on the bottom surface of the magnetic body (Fig 2F), wherein the first electrode and the second electrode are electrically connected to the coil [0066], and the third electrode is electrically 
Re claim 10, wherein an insulating layer is disposed on the magnetic body, wherein the first metal is formed on the insulating layer [0074] for preventing magnetic fields from leaking to the outside of the magnetic device (function as claimed).  
Re claim 13, wherein the first metal layer is made of at least one of the following metal materials: Cu [0078], Al, Ni, Fe, Sn and Ag.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394).
The teaching as discussed above does not disclose wherein the at least conductive layer is made of metal that is electroplated on the body for shielding the magnetic device (re claim 5), wherein the at least conductive layer is made of metal that is sputtered on the body for shielding the magnetic device (re claim 6), wherein the at least conductive layer is made of metal that is electroplated or sputtered on the insulating layer for preventing magnetic fields from leaking to the outside the magnetic device (re claim 11).
The limitations of “electroplated”, “sputtered” have been considered, but does not result in a structural difference. It would have been obvious to one of ordinary skill in the art at the time the .

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394) in view of Jeong et al (US 2018/0132390).
The teaching as discussed above does not disclose a second metal layer disposed on the first metal layer, wherein the first metal layer and the second metal layer are made of different metal materials (re claim 15), wherein the first metal layer is made of Cu and the second metal layer is made of Fe and Ni (re claim 16).
	Jeong et al teach the use of a second metal layer (40) disposed on a first metal layer (50), wherein the first metal layer and the second metal layer are made of different metal materials (copper [0036] and iron nickel [0030], wherein the first metal layer is made of Cu and the second metal layer is made of Fe and Ni [0030],[0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second metal layer with the first metal layer of Blow et al for absorbing electromagnetic waves.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues (1) that the shield 500 is not formed on the body of the inductor and (2) that Blow does not disclose a seamless and closed path that is disposed on a top surface, a first lateral surface, a bottom surface, and a second lateral surface of the body for shielding the magnetic device.
With respect to (1), the shield 700 of Blow et al is formed on the body 115 of the inductor (Fig 6d).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847